Citation Nr: 1714288	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  14-24 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether the reduction in evaluation for degenerative disc disease; degenerative joint disease, thoracic spine, from 40 percent to 20 percent disabling, was proper.

2.  Entitlement to an increased rating higher than 40 percent for degenerative disc disease; degenerative joint disease, thoracic spine (thoracolumbar spine disability).

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from ratings decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  A February 2010 rating decision reduced the disability rating for the Veteran's service-connected thoracolumbar spine disability, from 40 percent to 20 percent disabling, effective May 1, 2010.  A December 2011 rating decision denied the Veteran's claim of entitlement to a TDIU.

In February 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.

Rating reductions claims are separate from increased ratings claims.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the rating reduction resulted from adjudication of the Veteran's claim of entitlement to an increased rating for his service-connected thoracolumbar spine disability, and he continued to request a higher rating even after the reduction was finalized.  See, e.g., Veteran's June 2009 Statement.  Therefore, both the Veteran's claim of entitlement to an increased rating for his thoracolumbar spine disability and the propriety of the rating reduction are on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for degenerative disc disease; degenerative joint disease, thoracic spine, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The 40 percent disability rating for the Veteran's service-connected thoracolumbar spine disability was in effect for more than five years at the time of the February 2010 rating decision that decreased the rating to 20 percent.

2.  The reduction was based on the results of a single examination that did not show sustained material improvement in the disability.


CONCLUSION OF LAW

The reduction of the disability rating for degenerative disc disease; degenerative joint disease, thoracic spine, from 40 percent to 20 percent disabling, was improper and is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.344 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In light of the favorable disposition, a discussion of whether VA complied with its duties to notify and assist, and of VA compliance with the procedural requirements set forth in 38 C.F.R. § 3.105 (e), is unnecessary.


II.  Propriety of Rating Reduction

In a July 2002 rating decision, the RO granted service connection for degenerative disc disease and degenerative joint disease of the thoracic spine, and assigned a 10 percent disability rating with an effective date of November 3, 1997.  In an April 2004 supplemental statement of the case, the RO granted an increased rating of 40 percent for the thoracolumbar spine disability, effective December 9, 2003.

The Veteran's service-connected degenerative disc disease and degenerative joint disease of the thoracic spine has been rated under Diagnostic Code 5010-5237 (arthritis, degenerative).  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.

DC 5010 applies to traumatic arthritis, and provides that such is evaluated under the criteria for 38 C.F.R. § 4.71a, DC 5003, which provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate Diagnostic Code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  A 10 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups without exacerbations.

A lumbosacral strain is rated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, DC 5237.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 30 percent evaluation pertain only to the cervical spine and are therefore not applicable in this case.  A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

In a December 2009 rating decision, the RO proposed to reduce the rating for the Veteran's thoracolumbar spine disability to 20 percent.  The RO relied, in large measure, on a statement made by the examiner during a VA examination in October 2009.  The Veteran was informed of this proposal in writing on December 18, 2009, and given 60 days to respond.  The disability rating was decreased in a February 2010 rating decision.  The effective date of the reduction was May 1, 2010.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time that the reduction was effectuated.  However, medical evidence dated after the reduction was effectuated may be considered for the limited purpose of determining whether the disability demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). Nonetheless, the Board emphasizes that such "after-the-fact" evidence may not be used to justify an improper reduction.  Further, a rating reduction must also be based on adequate examinations.  Tucker v. Derwinski, 2 Vet. App. 201 (1992).

A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown v. Brown, 5 Vet. App. 413, 421   (1993).  Accordingly, it must be determined that an improvement in a disability actually occurred, and that such improvement reflects an improvement under the ordinary conditions of life and work.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where a rating has been in effect for five years or more, as in this case, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher disability rating.  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  See Kitchens v. Brown, 7 Vet. App. 320 (1995).

In Kitchens, 7 Vet. App. at 324, the United States Court of Appeals for Veterans Claims (Court) stated that, "[i]n order for the VA to reduce certain service-connected disability ratings, the requirements of 38 C.F.R. § 3.344 (a) and (b) must be satisfied."  This regulation requires that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417 (1993).

Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344 renders a rating decision void ab initio because the error is not in accordance with the law.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. at 277.

The Veteran's thoracolumbar spine disability rating was in effect for more than five years at the time of the reduction.  Therefore, the provisions of 38 C.F.R. § 3.344 (a)-(b) apply.

The RO reduced the Veteran's disability rating based, in large part, on the result of a single VA examination in October 2009.  While degenerative disc disease and degenerative joint disease of the thoracic spine is not listed among the examples of a condition subject to episodic improvement in 38 C.F.R. § 3.344, that listing is not exclusive, and a thoracolumbar spine disability would seem to be the type of disability that is subject to episodic improvement.  VA regulations caution against reducing such a rating based upon one examination, "except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated."  38 C.F.R. § 3.344 (a).

During a December 2003 VA examination, the Veteran complained of constant pain in the mid/upper back with occasional numbness and tingling in both feet and legs.  He stated that the pain continues while he sleeps and wakes him up, and coughing, sneezing, and getting dressed all exacerbate his pain.  The Veteran reported being able to walk about a quarter of a mile.  The examiner noted that the Veteran currently used no braces or ambulatory aides, and his treatment consists of medications, specifically naproxen, Tylenol, and a topical balm; but, the Veteran stated that his medications do not help relieve the pain.

On examination, the Veteran's gait was slowed, but it was essentially normal, and he had a moderate thoracic kyphosis deformity.  There was no muscle spasm, but there was tenderness on palpitation with the right greater than the left.  The Veteran demonstrated thoracolumbar spine forward flexion 0 to 20 degrees, extension 0 to 10 degrees, right and left lateral flexion 0 to 10 degrees, and right and left lateral rotation 0 to 5-10 degrees.  His combined range of motion of the thoracolumbar spine was approximately 60-70 degrees.  The examiner noted that range of motion was limited by pain, but it was not limited by weakness, incoordination, or fatigability.  The examiner indicated that x-rays of the thoracolumbar spine revealed minimal degenerative joint disease.

In April 2004, having concluded that the Veteran's severe limitation of motion shown on examination met the criteria for a 40 percent disability rating under DC 5010-5237, the RO granted an increased disability rating of 40 percent rating for his thoracolumbar spine disability and assigned an effective date of December 9, 2003.

During an October 2009 VA examination, the Veteran complained of a constant, severe, and aching pain located throughout his entire back from his tailbone to his neck.  He stated that he is unable to sit, stand, or sleep without pain, which he further stated has an effect on his concentration during the day.  He reported being unable to walk more than a few yards.  He reported occasional numbness in the back of his legs, which has caused him to fall.  The examiner noted that the Veteran uses a back brace and a cane, and his treatment includes medication, specifically Vicodin and Hydrocodone, and he has received epidurals in the past to relieve pain.

On examination, the Veteran's gait was antalgic and unsteady while using a cane, and his posture was stooped.  The examiner indicated that the Veteran has guarding and localized tenderness severe enough to result in abnormal gait or spinal contour.  The examiner noted the presence of kyphosis and scoliosis, but that there was no thoracolumbar spine ankylosis.  The examiner indicated that there were incapacitating episodes due to intervertebral disc syndrome (IVDS) and that the Veteran had brought a note from primary care describing the need for short periods of bedrest, which lasts a few hours a few times a week.

The Veteran demonstrated thoracolumbar spine forward flexion 0 to 10 degrees, extension 0 to 17 degrees, right lateral flexion 0 to 7 degrees, left lateral flexion 0 to 5 degrees, right lateral rotation 0 to 10 degrees, and left lateral rotation 0 to 5 degrees.  His combined range of motion of the thoracolumbar spine was 54 degrees.  The examiner noted that range of motion was limited by pain after repetitive use and that there was tenderness throughout the entire thoracic and lumbar spine.  The examiner diagnosed the Veteran with multilevel lumbar disc degeneration, spondyloarthrosis, and facet osteoarthritis.  The examiner noted that, while the Veteran was dressing, she observed him able to flex to at least 50 degrees and hold the position, despite the inability to move past 10 degrees when tested with the goniometer.  The examiner also indicated that the Veteran was unsteady on his feet, barely able to get on/off the examination table, and was unable to lay supine.

Despite the October 2009 VA examination findings documenting forward flexion of the thoracolumbar spine limited to 10 degrees, the RO determined that a reduced evaluation of 20 percent was warranted based on the examiner's statement indicating that she had observed the Veteran able to flex to at least 50 degrees while dressing.  Even taking into consideration the examiner's statement indicating that the Veteran demonstrated improvement, there was no explicit consideration of whether any "improvement" would continue under the ordinary conditions of life in either the December 2009 or February 2010 RO rating decisions.  In fact, aside from the examiner's statement, the other medical evidence shows that the Veteran's back disability had gotten worse since the December 2003 VA examination that served as the basis for the increased rating of 40 percent.  The October 2009 VA examination noted that the Veteran was: using a back brace and ambulatory aides; receiving stronger treatment, such as Vicodin, Hydrocodone, and epidurals; unable to walk more than a few yards; and, he demonstrated range of motion that was markedly worse than it was during the December 2003 VA examination.

Neither the December 2009 proposal, nor the February 2010 rating decision that effectuated the rating reduction addressed the requirements of 38 C.F.R. § 3.344.  The November 2012 statement of the case and April 2014 supplemental statement of the case did not cite or discuss 38 C.F.R. § 3.344.  In basing the reduction of the Veteran's disability rating on the findings of a single VA examination, the reduction did not comply with the provisions of 38 C.F.R. § 3.344 (a)-(b).  As such, the Board finds that the reduction is void ab initio.  Accordingly, the Veteran's 40 percent disability rating for degenerative disc disease and degenerative joint disease of the thoracic spine is restored.


ORDER

The reduction of the disability rating for degenerative disc disease; degenerative joint disease, thoracic spine, from 40 percent to 20 percent disabling, was improper, and restoration of the 40 percent disability rating is granted, effective May 1, 2010.


REMAND

Remand is necessary to provide an additional VA examination for the Veteran's claim of entitlement to an increased rating for his service-connected thoracolumbar spine disability.  Disabilities evaluated on the basis of limitation of motion must be assessed on functional impairment, utilizing the provisions of 38 C.F.R. §§ 4.40 and 4.45.  The Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Such inquiry is not limited to muscles or nerves.  Id.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  Id.; see also 38 C.F.R. § 4.59.  In a recent decision, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Because the previous VA examinations do not meet these requirements, VA must provide an additional examination.

The Veteran contends that both his thoracolumbar spine disability and his major depression disorder, which is service-connected as being secondary to his thoracolumbar spine disability, have an impact on his employability.  However, regarding his claim of entitlement to a TDIU, the Board finds that this claim is inextricably intertwined with his claim of entitlement to an increased rating for his thoracolumbar spine disability, and, therefore, adjudication of the TDIU claim must be deferred pending resolution of the increased rating claim.  As the Veteran's most recent VA mental disorders examination occurred in July 2010, while on remand, the Veteran should be provided with an additional VA examination to determine the current severity of his service-connected major depression disorder.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records from August 2011 to the present.

2.  After completing the development requested in item 1, schedule the Veteran for a VA examination to determine the current severity of his thoracolumbar spine disability.  The electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.  Following a review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must:

a)  Provide the range of motion of the Veteran's thoracolumbar spine and comment on the degree of functional loss due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time.  Such determinations, if feasible, should be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b) Determine the nature and severity of any neurological manifestations, to include, but not limited to, any neurological manifestations of the lower extremities or bowel or bladder impairment.

c) Provide a full description of the effects the Veteran's thoracolumbar spine disability has on his ordinary activities and economic adaptability over the course of the appeal period (since February 2007).

The examiner should also discuss what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to his thoracolumbar spine disability. 

If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the development requested in item 1, schedule the Veteran for a VA examination to determine the current severity of his major depression disorder.

The electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.

The examiner should provide a full description of the effects the Veteran's major depression disorder has on his ordinary activities and economic adaptability over the course of the appeal period (since February 2007).

The examiner should also discuss what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to his major depression disorder. 

If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the development requested in items 1, 2, and 3, schedule the Veteran for a VA examination by an appropriate professional with regard to his claim of entitlement to a TDIU.  The examiner must review the claims file.  The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.

The examiner must address any functional impairment caused by the Veteran's service-connected disabilities as related to his ability to perform activities required in various work settings, including walking, standing, and sedentary tasks.

Full consideration must be given to the effect of combinations of disability or the aggregate effect of multiple service-connected disabilities.
The examiner should not consider the Veteran's age and any nonservice-connected disabilities.

The examiner must provide a complete rationale for any conclusion expressed. 

5.  Thereafter, readjudicate the Veteran's claims on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


